                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MDB, et al.,                                    )
                                                 )
                Plaintiffs,                      )
                                                 )     2: 18-cv-01079
                        V.                       )
                                                 )
PUNXSUTAWNEY CHRISTIAN                           )
SCHOOL, et al.,                                  )
                                                 )
                Defendants.                      )


                                           OPINION

Mark R. Hornak, Chief United States District Judge

       Minor-Plaintiff MDB was sexually assaulted by another minor student while riding in a

Purchase Line School District-provided van to Punxsutawney Christian School. Plaintiff Michael

Bridge, MDB's father, concerned and alarmed by the incident, reported it to Punxsutawney,

Purchase Line, and Tri-County Transportation, Inc. (the van operator). He also began to transport

MDB to and from school himself. When Punxsutawney, Purchase Line, and Tri-County did not

enact the remedial measures he requested, he eventually withdrew MDB from Punxsutawney and

enrolled him in another private school for the next school year. Plaintiffs allege that by forcing

MDB to choose between attending and accessing transportation to school and thereby

encountering his alleged abuser, and attending a different school, Defendants violated federal

and state law. For the reasons that follow, the Court concludes that Defendants' respective

Motions to Dismiss will be granted in part and denied in part.
     I.    BACKGROUND

           A.         Facts 1

           Minor-Plaintiff MDB's home School District is Defendant Purchase Line School District

("Purchase Line" or the "District"). (First Amended Complaint ("F AC" or "Complaint"), ECF

No. 15,      1     17.) During the 2015-2016 school year, he attended Defendant Punxsutawney

Christian School ("Punxsutawney"). (Id.              1 17.) He was transported to     and from school in a van

owned and operated by Defendant Tri-County Transportation, Inc. ("Tri County"). (Id.                    1 21.)
Purchase Line provided this transportation under the Pennsylvania statute that provides that if a

School District provides transportation for public school students, it must also provide

transportation for non-public school students, as long as the school is a nonprofit and is not more

than ten ( 10) miles outside of the district's boundaries. 24 Pa. Stat. Ann. § 13-1361.

           In or around May of 2016, another student, KR, sexually assaulted MDB in the van.

(F AC     1 22.)   MDB reported that KR told him he could use KR's smart device if MDB touched

KR. (Id.     1 23.)     KR then "bopped" MDB in the penis and exposed himself to MDB. (Id.              1 23.)
Two years before this incident, KR brought a knife to school and threatened MDB. (Id. 124.)

           On or about May 11, 2016, MDB reported the assault to his parent, Plaintiff Michael J.

Bridge. (Id.        1   26.) On the same day, Bridge reported the assault to Purchase Line and

Punxsutawney. (Id.          1    27.) The next day, May 12, 2016, Bridge met with Lori Galbraith,

Punxsutawney's School Administrator, at Punxsutawney to discuss the incident. (Id.                      1   28;

Punxsutawney Christian School Student Handbook, ECF No. 18-2, at 8.) Galbraith asked Bridge

if he wanted her to report the assault to the Pennsylvania ChildLine and Abuse Registry

("ChildLine"). (FAC             1 28.)   Bridge advised that he did want it to be reported. (Id.) However,

Bridge later became aware that Galbraith had not reported the incident to ChildLine on that day.

1
    The Court draws the facts from Plaintiffs' First Amended Complaint, ECF No. 15.

                                                          2
(Id.)

        Punxsutawney did not discipline KR, and KR continued to ride the Tri-County van to and

from school (Id. ,, 30-31.) Bridge decided to transport MDB to and from school himself. (Id. ,

32.) On May 16, 2016, at a meeting with Bridge and MDB, Galbraith spoke with MDB directly,

and reported the incident to ChildLine. (Id. , 33.)

        Bridge then set up an appointment with Purchase Line's Superintendent, Joseph Bradley.

(Id. , 34.) Bridge explained the incident to Bradley, who responded, "What do you want

Purchase Line to do?" (Id. , 34.) Plaintiff does not allege that he responded with suggested

actions, but in any event, Bradley did not take any further action to report the assault. (Id.)

        On May 20, 2016, Bridge notified Tri-County of the assault. (Id. , 35.) Tri-County

responded that it does what Purchase Line tells it to do and had no ability to take any

independent action. (Id. , 35.)

        In July of 2016, Bridge became aware that none of the Defendants had reported the

assault to police. (Id. , 36.) He then notified the police in order to make a report. (Id.) Ultimately,

KR was criminally charged with indecent assault and indecent exposure. (Id.) During the police

investigation, Bridge attended school board meetings and had phone calls with administrators to

discuss his safety concerns for MDB. (Id. , 37.) Bridge continued to drive MDB to and from

Punxsutawney for the remainder of the 2015-2016 school year. (Id., 38.)

        During the rest of the 2015-2016 school year, MDB continued to "encounter" KR at

school. (Id. , 39.) Punxsutawney did not provide additional supervision to KR and MDB or

"ensure that [MDB] would not come in contact with KR." (Id. ,, 39, 42) MDB suffered

"intimidation, harassment, emotional distress, and physical manifestations of psychological

anguish" as a result of these encounters. (Id. , 40.) Before the end of the school year, Bridge,



                                                  3
who was still driving MDB himself, informed Purchase Line and Punxsutawney that he wanted

an aide to be placed on the van to supervise MDB. (Id.~ 44.) On August 16, 2016, Purchase Line

informed Bridge that the District would facilitate placing an aide on the bus if Punxsutawney

paid for the aide. (Id.   ~   45.) For its part, Punxsutawney informed Bridge that it did not have the

funds in its budget to pay for the aide. (Id.) Punxsutawney offered to have MDB and KR sit apart

from each other, with one sitting in the front of the van and the other sitting in the back. (Id. ~

46.) Punxsutawney told Bridge that if this was unacceptable, he could explore other educational

options for MDB. (Id.) Punxsutawney also wrote a letter to Bridge saying that, beginning in the

2016-2017 school year, it did not want further discussion of the matter with the Punxsutawney

administration or staff. (Id.    ~   47.)

        Bridge did not find Punxsutawney's proposed accommodation acceptable, and chose to

withdraw MDB from the school and enroll him in Northern Cambria Catholic School ("Northern

Cambria Catholic") for the 2016-2017 school year. (Id.           ~   49.) Northern Cambria is outside of the

ten-mile radius for which Purchase Line is required to provide transportation. (Id.            ~   50.) Thus,

Bridge had to find transportation himself for MDB to attend Northern Cambria Catholic. (Id.)

        Bridge filed a complaint with the Office of Civil Rights ("OCR"), of the federal

Department of Education, alleging that Defendants violated MDB's rights under Title IX. (Id.                ~


51.) OCR began to investigate Purchase Line. (Id.          ~   53.) On July 26, 2018, OCR issued a final

resolution of Bridge's complaint. (Id.      ~   54.) OCR concluded that Purchase Line did not provide a

prompt and equitable response to the report that MDB was sexually harassed, that Purchase

Line's Title IX grievance procedures are not widely published, and that the Title IX Coordinator

was not adequately trained in the District's procedures and how to respond to the report of sexual

harassment, including maintaining adequate records of the District's response. (Id.                   ~   55.)



                                                       4
Purchase Line entered into a resolution agreement to remedy these violations. (Id.                   ~   56.)

          B.      Procedural History

          Plaintiffs MOB and Bridge initiated this lawsuit in the Court of Common Pleas in Indiana

County. (ECF No. 1.) Defendants removed it on August 16, 2018. (Id.) Plaintiffs filed a First

Amended Complaint on September 12, 2018. (ECF No. 15.) Punxsutawney, Tri-County, and

Purchase Line each filed a Motion to Dismiss for Failure to State a Claim. (ECF Nos. 17, 19 &

21.) Plaintiffs filed Responses. (ECF Nos. 25, 26 & 27.)

          The Court has reviewed the Motions, Responses, and all briefing in support therein, and

the matter is ripe for disposition. 2

    II.   LEGAL STANDARD

          Federal courts must dismiss cases that fail to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). Complaints therefore must allege facts "sufficient to show that

the plaintiff has a 'plausible claim for relief.'" Fowler v. UPMC Shadyside, 578 F.3d 203, 211

(3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). When determining whether

dismissal is appropriate, the Court must: "( 1) identify[] the elements of the claim, (2) review[]

the complaint to strike conclusory allegations, and then (3) look[] at the well-pleaded

components of the complaint and evaluat[ e] whether all of the elements identified in part one of

the inquiry are sufficiently alleged." Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). The

Court "accept[ s] all factual allegations as true, construe[ s] the complaint in the light most

favorable to the plaintiff, and determine[ s] whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief." Blanyar v. Genova Prods. Inc., 861 F.3d 426,


2
  The Court will exercise its discretion under Federal Rule of Civil Procedure 78(b) and decide the pending motion
to dismiss on the briefs and without oral argument. See generally Fabics v. City of New Brunswick, 629 F. App'x
 196, 199 n.5 (3d Cir. Oct. 19, 2015) ("[A] district court has broad discretion to decide a motion with or without oral
argument.").

                                                          5
431 (3d Cir. 2017) (citation omitted). The Court may consider "only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputedly authentic documents

if the complainant's claims are based upon [those] documents." Hartig Drug Co. Inc. v. Senju

Pharm. Co. Ltd, 836 F.3d 261, 268 (3d Cir. 2016) (quoting Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) ).

III.      DISCUSSION

          Plaintiffs' Complaint asserts ten (10) Counts. Count I alleges a Title IX violation against

Purchase Line. 3 Count II alleges a Title IX violation against Punxsutawney. Count III alleges a

violation of 42 U.S.C. § 1983 for injury to bodily integrity as a result of state-created harm,

against Purchase Line. Count IV alleges a violation of 42 U.S.C. § 1983 for injury to bodily

integrity as a result of state-created harm, against Punxsutawney. Count V alleges a Monell claim

against Purchase Line. Count VI alleges a Monell claim against Punxsutawney. Count VII

alleges a claim for negligent infliction of emotional distress against Punxsutawney and Tri-

County. Count VIII alleges a negligence claim against Punxsutawney. Count IX alleges a

negligence claim against Tri-County. And Count X alleges a breach-of-contract claim against

Punxsutawney.

          The Court will address each set of claims against Purchase Line, Punxsutawney, and Tri-

County, and the respective Motions to Dismiss, in tum.

       A. Title IX Claims

          In Counts I and II, Plaintiffs MDB and Bridge allege claims against Purchase Line and



3
 Parents of a student whose rights were allegedly violated do not have standing to assert personal claims under Title
IX, but do have standing to assert claims on the student's behalf. Dipippa v. Union School Dist., 819 F. Supp. 2d
435,446 (W.D. Pa. 2011). Here, Bridge brings his Title IX claims on MDB's behalf, but brings all other claims on
behalf of himself and MDB. For ease of reference and consistency, the Court will refer to arguments in the Title IX
section of this Opinion as advanced by "the Plaintiffs" with the understanding that the Title IX claims are brought
only on MDB 's behalf and not independently by Bridge.

                                                         6
Punxsutawney for violations of Title IX. Title IX provides, with certain exceptions, that "[n]o

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance." 20 U.S.C. § 1681(a). "Although Title IX does not

expressly permit private enforcement suits, the Supreme Court has found an implied private right

of action for individuals to enforce Title IX through monetary damages actions." Hill v. Cundiff,

797 F.3d 948, 968 (11th Cir. 2015) (citing Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60, 76

(1992); Cannon v. Univ. of Chi., 441 U.S. 677,717 (1979)).

       Claims of peer (student-to-student) harassment are actionable under Title IX. See Davis

Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 643, 646-47 (1999). To

recover under Title IX based on peer harassment, "a plaintiff must establish sexual harassment of

students that is so severe, pervasive, and objectively offensive, and that so undermines and

detracts from the victims' educational experience, that the victim-students are effectively denied

equal access to an institution's resources and opportunities." Id. at 651. Moreover, "schools can

only be liable for 'deliberate indifference to known acts of peer sexual harassment,"' meaning

"that 'the [funding] recipient's response to the harassment or lack thereof is clearly unreasonable

in light of the known circumstances."' Raihan v. George Washington Univ., 324 F. Supp. 3d 102,

108 (D.D.C. 2018) (quoting Davis, 526 U.S. at 648).

       Accordingly, a plaintiff must prove five elements to recover under Title IX based on peer

harassment: (1) that the defendant is a Title IX funding recipient; (2) that an "appropriate

person," i.e. "an official with authority to take corrective action" had actual knowledge of the

alleged harassment, Gebser v. Lago Vista Ind. Sch. Dist., 524 U.S. 274 (1998); (3) that the

harassment was "severe, pervasive, and objectively offensive," Davis, 526 U.S. at 650; (4) that



                                                 7
the funding recipient acted with deliberate indifference, i.e., that its response or lack of response

was "clearly unreasonable," id. at 648; and (5) that the harassment "effectively bar[red] the

victim's access to an educational opportunity or benefit," id. at 633.

        Concerning the "severe, pervasive, and objectively offensive" element, the Supreme

Court explained in Davis that "[t]he most obvious example of student-on-student sexual

harassment capable of triggering a damages claim would thus involve the overt, physical

deprivation of access to school resources." Davis, 526 U.S. at 650. The Court provided the

example of "a case in which male students physically threaten their female peers every day,

successfully preventing the female students from using a particular school resource-[for

instance,] an athletic field or a computer lab." Id. at 650-51.

       However, physical exclusion is not necessary to demonstrate a student was deprived of an

educational opportunity on the basis of her gender. Id. at 651. When physical exclusion is

lacking, "courts consider whether the harassment 'had a concrete, negative effect' on the

plaintiffs 'ability to receive an education.'" Nungesser v. Columbia Univ., 244 F. Supp. 3d 345,

367 (S.D.N.Y. 2017) (quoting Davis, 526 U.S. at 654). Examples of such negative effects might

include a substantial decline in grades or deterioration of a student's mental health. See id. at 634

(explaining that the plaintiffs high grades had dropped and she had written a suicide note); Doe

v. Erskine College, No. 8:04-23001RBH, 2006 WL 1473853, at *7, 13 (D.S.C. May 25, 2006)

(finding sufficient evidence of deprivation of educational opportunities when college-aged

plaintiff was "referred to on campus as the 'rape girl,"' suffered panic attacks each time she had

to encounter her alleged rapist (who disobeyed a no-contact order), began taking anti-depressants

and Valium, began to self-harm, attempted suicide, took a medical leave of absence, and lost

scholarships due to a drop in grades).



                                                  8
           The Supreme Court also considered whether a single incident of harassment could ever

have such an effect, noting that:

           Although, in theory, a single instance of sufficiently severe one-on-one peer
           harassment could be said to have such an effect, we think it unlikely that
           Congress would have thought such behavior sufficient to rise to this level in light
           of the inevitability of student misconduct and the amount of litigation that would
           be invited by entertaining claims of official indifference to a single instance of
           one-on-one peer harassment.

Davis, 526 U.S. at 652.

           Additionally, the Davis Court noted that alleged peer harassment must have occurred in

an environment over which the funding recipient exercised some degree of control. See Davis,

526 U.S. at 643-45 ("Deliberate indifference makes sense as a theory of direct liability under

Title IX only where the funding recipient has some control over the alleged harassment. A

recipient cannot be directly liable for its indifference where it lacks the authority to take remedial

action."). The Supreme Court instructed that courts are to consider the conduct of the funding

recipient, not the alleged harasser, and hold the recipient liable only if its deliberate indifference

"subjected" the plaintiff to discrimination. Id at 640.

           The Court will consider Plaintiffs' Title IX claims against Purchase Line and

Punxsutawney under the Davis framework. The Court concludes that Plaintiffs have failed to

state a Title IX claim for which relief can be granted against Punxsutawney, but that Plaintiffs'

Title IX claim against Purchase Line can proceed.

                                  1. Claim against Purchase Line

           Purchase Line argues that Plaintiffs have failed to state a Title IX claim because they fail

to adequately allege a hostile environment or deliberate indifference as required by the Supreme

Court's ruling in Davis. 4 Plaintiffs argue that Purchase Line took no action to investigate or


4
    It is undisputed that Purchase Line is a funding recipient and thus subject to Title IX's requirements.

                                                             9
remedy the problem, and that MDB was subjected to a hostile environment because he would

have had to continue to ride in the van with his abuser.

          As a preliminary matter, the fact that OCR determined that Purchase Line did not comply

with certain provisions of Title IX does not mean that Plaintiffs' private action against Purchase

Line can proceed. The standard set forth in Davis for asserting a private claim under Title IX

requires plaintiffs to plead more than a violation of one of Title IX's regulatory provisions.

          The Court concludes that Plaintiffs have plausibly alleged that the peer harassment MDB

experienced was "so severe, pervasive, and objectively offensive that it can be said to have"

deprived him "of access to educational opportunities or benefits provided by the school," Davis,

526 U.S. at 650. A defendant moving to dismiss bears the burden of showing that no claim has

been presented. See Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). Purchase Line

has not satisfied this burden.

          Plaintiffs allege that MDB was physically sexually assaulted by another student. Bridge

kept MOB off the van after learning of the alleged assault, and then informed Purchase Line of

the assault. Purchase Line's Superintendent asked Bridge what he wanted the District to do. (See

FAC   ~   34.) As alleged, Purchase Line did not take any further action, and later told Bridge that

they would place an aide on the bus if Punxsutawney paid for the aide, and also told him that the

District could not provide separate transportation for MDB. Bridge alleges that he "was forced to

drive [MOB] to and from Punxsutawney" because Defendants had not offered "safety

accommodations." (FAC       ~    38.) He then withdrew MDB from Punxsutawney altogether and

began to transport him to another private Christian school outside of Purchase Line's district

boundary.

          Purchase Line argues that because no allegations of assault occurred after the alleged



                                                 10
incident with KR in the van, the pleadings do not suffice to show a hostile educational

environment. Repeated incidents are not required to plead a hostile environment, however,

because a single incident can give rise to Title IX liability. Davis, 526 U.S. at 652. And a

plaintiff need not demonstrate that she experienced actual harassment after reporting sexual

misconduct. See id. at 644-45. However, the "severe, pervasive, and objectively offensive"

standard requires that the harassment must "be said to deprive [the plaintiff] of access to the

educational opportunities or benefits provided by the school." Id. at 650.

       Although the Supreme Court noted in Davis that it was unlikely that Congress would

have thought a single instance of peer harassment could rise to the level of denying a victim

equal access to an educational program, id., other Courts have found "sufficiently severe"

harassment under Title IX based on a single incident of sexual assault or rape. See, e.g., Soper v.

Hoben, 195 F.3d 845, 854 (6th Cir. 1999) (concluding that the harassment, sexual molestation,

and rape of female special education student by three of her classmates at school and on the bus

satisfied the "severe, pervasive, and objectively offensive" prong); Bliss v. Putnam Valley Cent.

Sch. Dist., No. 06-15509, 2011 WL 1079944, at *1, 5 (S.D.N.Y. Mar. 24, 2011) (holding single

incident where male social studies teacher drugged and raped female student "sufficiently

severe" under Title IX); M. v. Stamford Bd. of Educ., No. 05-0177, 2008 WL 2704704, at *9 (D.

Conn. July 7, 2008) (finding single incident of rape by male student of a female special

education "sufficiently severe" harassment under Title IX), vacated in part on other grounds,

2008 WL 4197047; Kelly v. Yale Univ., No. 01-1591, 2003 WL 1563424, at *3 (D. Conn. Mar.

26, 2003) (holding single incident of rape by male student was "sufficiently severe").

       The Court is not prepared to hold, at the pleadings stage, that a single incident of physical

sexual assault involving sexual coercion and nonconsensual genital touching of a nine-year-old



                                                11
boy cannot be sufficiently severe as to deprive him of the educational environment of riding to

school in a publicly funded van. Purchase Line's argument that MDB "was not participating in a

Purchase Line Program or activity at the time of the assault," (Purchase Line Br., ECF No. 22, at

8,) ignores Purchase Line's obligation under Pennsylvania law to provide MDB transportation.

Also, Superintendent Bradley's alleged statement to Bridge that the District would provide an

aide only if Punxsutawney paid for it does not insulate it from liability, because it is Purchase

Line's state law responsibility to provide safe transportation for its students.

         Purchase Line's note that it publishes its Title IX grievance procedures, while relevant to

Plaintiffs' pleadings, also does not shield it from Title IX liability under a deliberate indifference

standard. As pleaded, Purchase Line did nothing when faced with an allegation of sexual assault

on a school van. Purchase Line is correct that federal law did not require it to enact Bridge's

proposed accommodations. But the District's complete inaction, as alleged, under the

circumstances here and at the pleadings stage, is enough to support a claim that MDB was

deprived of access to his educational environment.

        Accordingly, Purchase Line's Motion to Dismiss Plaintiffs' claim against it in Count I

will be denied. 5

                               2. Claim against Punxsutawney

        Punxsutawney first argues that it is not a recipient of federal funds under Title IX, and

therefore Plaintiffs cannot assert a private right of action against it. See 20 U.S.C. § 1681(a) ("No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied



5
  The Court also does not condone Purchase Line's rhetoric to the effect that to show that the District's action or
inaction was unreasonable, "Plaintiff must explain why he would allow seven (7) days to pass prior to informing
Purchase Line" of the assault. (Purchase Line Br., ECF No. 22, at 8.) Even if Purchase Line is correct that Bridge
was also a mandatory reporter, and that Punxsutawney had already called ChildLine by the time Bridge reported the
assault to Purchase Line, that is beside the point when considering what Purchase Line's federal legal obligations
were. It is not Bridge's burden to explain his own response to his child's assault.

                                                        12
the benefits of, or be subjected to discrimination under any education program or activity

receiving Federal financial assistance."). Plaintiffs aver that their allegations that Punxsutawney

receives federal funding suffice at the pleading stage.

       In support of its argument, Punxsutawney has requested that the Court take judicial notice

of its Exhibit A, ECF No. 31-1, which contains a June 14, 2017, letter from OCR to a redacted

recipient, and an email exchange between that individual and OCR officials inquiring about

whether Punxsutawney receives federal funds. This letter appears to have been obtained through

a FOIA request from OCR for any complaints filed against Punxsutawney in 2016 alleging Title

IX violations, and any accompanying resolution letters. (Ex. A, ECF No. 31-1, at 1.) Under

Federal Rule of Evidence 201, the Court may take judicial notice of "a fact that is not subject to

reasonable dispute because it: ( 1) is generally known within the trial court's territorial

jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned." Fed. R. Evid. 201. The Court may also consider "an undisputedly

authentic document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs

claims are based on the document." Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993).

       A public record is not simply one that is accessible to the public, but rather one to which

"the public ha[s] unqualified access." Id. at 1197. Although Punxsutawney was able to access the

letter through a FOIA request, the public lacks unqualified access to it, as evidenced by the need

to obtain it through the FOIA and the document's redactions. Nor do Plaintiffs' claims in the

Complaint rely on the document. The Court therefore will not take judicial notice of the OCR

letter. Whether Punxsutawney actually receives federal funding, and therefore is a "funding




                                                13
recipient" under Title IX is a factual issue not resolvable on a Motion to Dismiss. 6 Plaintiffs'

allegations that Punxsutawney receives federal funding or grant money, (F AC , 12) suffice at

this stage.

         Next, Punxsutawney argues that Plaintiffs have failed to make out a claim for violation of

Title IX because its actions were not clearly unreasonable, and because there are no allegations

of harassment following Bridge's removing MDB from the van. Plaintiffs counter that

Punxsutawney's failure to address their concerns "resulted in [MDB] having no choice but to

withdraw and enroll at another school." (Pls.' Reply to Punxsutawney, ECF No. 30, at 5.)

         While KR's alleged conduct on the van was plainly sexual harassment, Punxsutawney

had no actual knowledge of the harassment before it occurred. It therefore could not have acted

with deliberate indifference regarding the assault itself.

         As to what happened after the assault, Plaintiffs aver that KR was permitted to continue

to attend school and ride in the van, a state of affairs that allegedly caused MDB stress and

psychological harm. But, as noted above, Plaintiffs have not alleged that KR continued to harass

MDB after the assault. Bridge removed MDB from the van. They allege that MDB "continued to

encounter" KR in the remaining weeks in the school year. However, mere encounters do not

amount to "severe, pervasive, and objectively offensive" conduct for Title IX purposes. See

Frazer v. Temple Univ., 25 F. Supp. 3d 598, 614 (E.D. Pa. 2014) (concluding that a university


6
  The Court will not take judicial notice of the OCR Letter for its truth. The Court will, however, note that the
content of the letter illustrates that an individual alleging discrimination against his son by Punxsutawney following
a sexual assault on a van on the way to the school was explicitly told, in June of 2017, that "[t]he School does not
receive federal financial assistance from the Department, and OCR does not have other delegated authority over it.
Consequently, OCR does not have jurisdiction to investigate complaints against the School, and we are dismissing
your complaint against the School." (Ex. A, ECF No. 31-1, at 12.) The Court reminds the parties of their obligations
under the Federal Rules of Civil Procedure, including that by presenting a pleading, an attorney certifies that its
factual contentions have evidentiary support. Fed. R. Civ. P. 1 l(b)(3). Ifit were to tum out that Plaintiff was indeed
the recipient of the letter from OCR, it would be reasonable to conclude that the pleading that Punxsutawney
receives federal funding lacked evidentiary support, and in fact was known to be false at the time it was made, as the
First Amended Comp la int was filed on September 12, 2018. If that were to tum out to be what happened, then any
lawyer signing and filing such a pleading would be in big trouble.

                                                          14
did not violate Title IX by permitting alleged sexual harasser to remain on campus during the

investigation).

         Plaintiffs also allege that Punxsutawney violated Title IX by failing to take disciplinary

action against KR or "provide interim measures to [MDB] during its investigation," (Pls.' Reply

to Punxsutawney, ECF No. 30, at 5.) But the law does not impose such a standard. Rather, "the

[funding] recipient must merely respond to known peer harassment in a manner that is not

clearly unreasonable." Davis, 526 U.S. at 649 (emphasis added). The Supreme Court cautions

that Title IX "does not mean that recipients can avoid liability only by purging their schools of

actionable peer harassment or that administrators must engage in particular disciplinary action."

Id. at 648. Punxsutawney was under no duty to expel KR or take any other particular disciplinary

action against him, including the actions Bridge demanded.

         The Court concludes that Plaintiffs have not alleged facts from which a reasonable jury

could determine that Punxsutawney's response to the incident on the van was clearly

unreasonable. Plaintiffs have not averred that MDB experienced peer sexual harassment before

the incident, and so Punxsutawney could not have had actual knowledge beforehand. 7 Plaintiffs

allege that Bridge advised Punxsutawney of the alleged assault on May 12, 2016, and Galbraith

spoke with MDB on May 16, 2016, and then reported the incident to ChildLine. Although

Pennsylvania law required Galbraith, as a staff member of a private institution, to "report

immediately," 23 Pa. Cons. Stat. Ann. § 631 l(c), her delay in reporting did not, in and of itself,

create a hostile educational environment for MDB. Punxsutawney's response may not have been

what Bridge requested, but that does not mean that it was so clearly unreasonable as to have

violated federal law. A four-day delay in reporting, whether it violates state law, does not

7
  Plaintiffs allege that KR brought a knife to school two years earlier and threatened MDB. (F AC ,r 24.) This
allegation does not suffice to establish a plausible inference that Punxsutawney had actual knowledge that, two years
later, KR would sexually assault MDB.

                                                         15
constitute deliberate indifference under Title IX.

                                                               ***
         In sum, Plaintiffs plausibly allege a Title IX claim against Purchase Line, but not against

Punxsutawney.

    B. Section 1983 Claims

         In Counts III and IV, Plaintiffs allege § 1983 claims against Purchase Line and

Punxsutawney, respectively, under a theory of injury to bodily integrity as a result of state-

created harm. In Counts V and VI, Plaintiffs allege § 1983 claims against Purchase Line and

Punxsutawney, respectively, under a Monell failure-to-train theory.

         Section 1983 creates liability to the injured party for "the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws" by persons acting under color of

state law. 42 U.S.C. § 1983. The statute does not create substantive rights, but instead provides a

remedy for rights established under other substantive provisions of law. City of Oklahoma v.

Tuttle, 471 U.S. 808,816 (1985). To state a§ 1983 claim, the plaintiff must show that the

defendant, acting under color of state law, deprived the plaintiff of a right secured by the United

States Constitution and laws. Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995).

         Here, Plaintiffs advance two types of claims against Purchase Line and Punxsutawney:

municipal liability claims, 8 and Fourteenth Amendment claims on the basis of a right to bodily

integrity, under the state-created danger exception to the Due Process Clause. They have not

alleged any claims against any individual actors.




8
 Because this set of Plaintiffs' claims are based on the theory of municipal liability recognized in Monell v. Dep 't of
Social Servs., 436 U.S. 658 (1979), the Court will refer to them as "Monell claims"

                                                          16
               1.      Monell claims

       For a School District to be liable, "any injury must be inflicted by execution of [its]

policy or custom." Santiago v. Warminster Twp., 629 F.3d 121, 135 (3d Cir. 2010) (internal

quotation marks omitted). Monell requires that a municipality cannot be liable for the

unconstitutional acts of its employees on a theory of respondeat superior, but rather the plaintiff

must "demonstrate that the violation of his rights was caused by either a policy or a custom of

the municipality," Berg v. Cty. of Allegheny, 219 F.3d 261, 275 (3d Cir. 2000); see Sanford, 456

F.3d at 313-14. "Policy is made when a 'decisionrnaker possessing final authority to establish

municipal policy with respect to the action' issues an official proclamation, policy, or edict." Id.

(quoting Kneipp v. Tedder, 95 F.3d 1199, 1212 (3d Cir. 1996)). Even a single decision made by a

final policymaker-such as a superintendent-can "render his or her decision district policy."

McGreevy v. Stroup, 413 F.3d 359, 368 (3d Cir. 2005).

       "[I]n the absence of an unconstitutional policy, a municipality's failure to properly train

its employees and officers can create an actionable violation of a party's constitutional rights

under§ 1983." Reitz v. Cty. of Bucks, 125 F.3d 139, 145 (3d Cir. 1997). A government agency or

entity's failure to adequately train its employees can establish a§ 1983 claim only if the deficient

training reflects a deliberate indifference to an individual's civil right that is "closely related to

the ultimate injury." City of Canton v. Harris, 489 U.S. 378, 391 (1989). "In analyzing causation,

the focus must be on adequacy of the training program in relation to the tasks the particular

officers must perform." Id. at 390. Proving that the injury could have been avoided if the official

had more or better training is not enough to establish municipal liability. Id. Otherwise, "[s]uch a

claim could be made about almost any encounter resulting in injury." Id. Instead, a plaintiff must

show that the training deficiency was the actual cause of the violation of her civil rights.



                                                 17
Wolosyzn v. Cty. of Lawrence, 396 F.3d 314, 325 (3d Cir. 2005).

        "Establishing municipal liability on a failure to train claim under § 1983 is difficult."

Reitz, 125 F.3d at 145. "Failure to train ... municipal employees can ordinarily be considered

deliberate indifference only where the failure has caused a pattern of violations." Berg v. Cty. of

Allegheny, 219 F .3d 261, 276 (3d Cir. 2000) (per curiam). While it is possible to maintain a

failure-to-train claim without showing a pattern, the Supreme Court has stated that the burden on

a plaintiff in such a case is high. City of Canton "did not foreclose the possibility that evidence of

a single violation of federal rights, accompanied by a showing that a municipality has failed to

train its employees to handle recurring situations presenting an obvious potential for such a

violation, could trigger municipal liability." Board of Cty. Com 'rs of Bryan Cty. v. Brown, 520

U.S. 397, 409 (1997). This path is narrow, and a plaintiff must show that "the need for more or

different training is so obvious, and the inadequacy so likely to result in the violation of

constitutional rights, that the policymakers of the city can reasonably be said to have been

deliberately indifferent to the need." City of Canton, 489 U.S. at 390.

                               a. Claim against Purchase Line

        Plaintiffs base their Monell claim against Purchase Line on a failure to train or supervise

theory. Purchase Line seeks dismissal of this claim on the grounds that Plaintiffs' averments do

not make out a deliberate indifference to their rights, and because they have not alleged facts

from which a reasonable jury could conclude that any alleged training deficiency actually caused

a violation of their rights.

        It appears Plaintiffs are pursuing their alleged Monell claim under a "pattern of

violations" theory. (See FAC ,i,i 129 & 130.) Purchase Line argues that Plaintiff cannot establish

that the District took any action with deliberate indifference and that the alleged harm (Bridge's



                                                  18
removal of MDB from the van) is insufficiently linked to Purchase Line's alleged lack of

training under Title IX. Plaintiffs, on the other hand, point to OCR's conclusion that Defendant's

Title IX coordinator was inadequately trained in Title IX procedures and how to respond to

reports of sexual harassment, including maintaining adequate records of Purchase Line's

response. 9

         The Court concludes that although Plaintiffs have alleged facts supporting an inference

that Purchase Line's training in Title IX was lacking, Plaintiffs have not plausibly shown that

more or better training would have prevented the alleged injury-Bridge's removal of MDB

from the van and eventually from Punxsutawney. (See Pis.' Reply to Purchase Line, ECF No. 29,

at 11 ("[MDB] was victimized a second time, after being forced to leave his friends and school

due to Defendant's failure to take appropriate action under Title IX.").) Plaintiffs argue that they

were not offered any reasonable accommodations that would have permitted MDB to continue to

ride in the van. But they judge reasonableness according to their own yardstick, not anything

they contend that Title IX requires.

         Even if the Title IX Coordinator were adequately trained in Title IX procedures and

responding to reports, that does not mean he would have taken actions that Bridge found to be

satisfactory. Indeed, he might have been perfectly trained and still have come to the same


9
  The Supreme Court in Fitzgerald v. Barnstable School Committee held that "Congress did not intend Title IX to
preclude § 1983 constitutional suits. 555 U.S. 246, 256 (2009). Fitzgerald involved a kindergartener who claimed
her classmates had repeatedly sexually harassed her, and who sued the School District under both Title IX and §
1983. The Court reasoned that unlike other instances in which it had found Congress intended to preclude parallel §
1983 claims, Title IX's enforcement scheme was not carefully tailored, having only one express enforcement
mechanism (funding withdrawal) and an implied private right of action. Id. at 255-56. The Court further concluded
that parallel claims would not circumvent required procedures or allow access to new remedies. Id. Although the
Fitzgerald Court was considering the availability of a § 1983 claim premised on the Equal Protection Clause, it did
not identify any conceptual distinction between a civil rights suit based on a statute and one based on the
Constitution. Furthermore, Plaintiffs' § 1983 claim here is not brought against an individual educator, so they are
not attempting to circumvent Title IX's limitation of liability to federal funding recipients. The Court therefore does
not see a reason why Plaintiffs' parallel claims could not proceed. See Does v. Se. Delco Sch. Dist., 272 F. Supp. 3d
656, 664---67 (E.D. Pa.2017) (concluding that the plaintiffs' § 1983 claims were not barred by their parallel Title IX
claims).

                                                          19
conclusion. What is more, even if the Title IX coordinator were not trained at all, Plaintiffs have

not shown that more training would have guaranteed that Purchase Line would place an aide on

the van or remove KR from the van. Nor have Plaintiffs pleaded that those actions would have

necessarily prevented Bridge from removing MDB from the van and later the school. There is

ample room to criticize Purchase Line's alleged response to MDB's assault. But it does not

follow that better training on Title IX procedures could have averted Bridge's decision.

       Additionally, Plaintiffs fail to plausibly allege a pattern of violations. The allegation that

"[ u]pon information and belief, Purchase Line has committed a pattern of violations which have

resulted in the deprivation of other students' rights to personal security, bodily integrity, and

Equal Protection," (F AC 1 129,) is purely conclusory. Plaintiffs have alleged no facts regarding

any other students such that Purchase Line could be liable under § 1983 for a pattern of

violations. In sum, there is no plausible basis in the Complaint from which to conclude that

Purchase Line violated the law through a failure to train, or a custom, practice, or policy of

inadequate training rising to the level of deliberate indifference to the violation of federal rights.

                                   b. Claim against Punxsutawney

       Plaintiffs also attempt to allege a Monell claim against Punxsutawney. Similarly to their

claim against Purchase Line, they aver a failure to train and supervise, under a "pattern of

violations" theory. They allege that Punxsutawney's "failure to adequately train its employees in

the proper reporting and investigative procedures of a sexual harassment or assault complaint[]

resulted in [MDB] being forced to withdraw and switch school districts." (FAC 1141.)

       As a preliminary matter, Punxsutawney argues that it is not a "state actor" for purposes of

§ 1983. This inquiry differs from the Court's discussion in Section III.A.2, regarding whether

Punxsutawney is a federal funding recipient under Title IX. As pleaded, Punxsutawney is a



                                                  20
private, non-profit school, and thus would not facially appear to be a state actor. However, that

does not end the analysis of whether it acted under color of state law, because there are some

circumstances in which "there is such a 'close nexus between the State and the challenged

action' that seemingly private behavior 'may be fairly treated as that of the State itself."'

Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass 'n, 531 U.S. 288, 295 (2001) (quoting

Jackson v. Metropolitan Edison Co., 419 U.S. 345, 349 (1974)).

       The Third Circuit has "outlined three broad tests generated by Supreme Court

jurisprudence to determine whether state action exists," which are as follows:

       ( 1) "[W]hether the private entity has exercised powers that are traditionally the
       exclusive prerogative of the state"; (2) "whether the private party has acted with
       the help of or in concert with state officials"; and (3) whether "the [s]tate has so
       far insinuated itself into a position of interdependence with the acting party that it
       must be recognized as a joint participant in the challenged activity."

Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (quoting Mark v. Borough of Hatboro, 51 F.3d

1137, 1142 (3d Cir. 1995)). In deciding whether state action has occurred, the central purpose of

the inquiry is to "assure that constitutional standards are invoked when it can be said that the

State is responsible for the specific conduct of which plaintiff complains." Brentwood, 53 l U.S.

at 295 (citation omitted).

       Plaintiffs have not alleged any facts in their Complaint to support an inference that

Punxsutawney is or was a state actor under any of these principles. On that basis alone, all of

their § 1983 claims against Punxsutawney would be foreclosed. Their only averment on this

score is the conclusory statement that "[u]pon information and belief and at all relevant times,

Defendant Punxsutawney was a state actor acting under the color of state law." (FAC     ~   112.) Nor

do they add any meaningful argument on the matter in their response to Punxsutawney's Motion

to Dismiss, except to contend that Punxsutawney was performing a public function and allegedly



                                                21
receiving federal funding. (See Pis.' Response to Punxsutawney, ECF No. 30, at 9.) Under

Twombly/Iqbal, their conclusory pleading is insufficient. Even taking as true that Punxsutawney

receives federal funds, the Third Circuit has made plain that public funding alone is not enough.

See Robert S. v. Stetson Sch., Inc., 256 F.3d 159, 164-66 (3d Cir. 2001) (concluding that private

school did not perform an exclusive public function as to the students for which it received

public funding).

       The Supreme Court has also considered whether a private institution could be considered

a state actor because it exercised powers that are traditionally the exclusive prerogative of the

state in Rendell-Baker v. Kohn, 457 U.S. 830 (1982). That case concerned a private, nonprofit

institution that specialized in treating and educating students who had difficulty attending public

high schools due to drug, alcohol, or behavioral issues. Id. at 840. Even though the school

received "virtually all of [its] income" from government funding, the Court rejected the

argument that funding alone made it a state actor. Id. The Court further stated that "[a]cts of ...

private contractors do not become acts of the government by reason of their significant or even

total engagement in performing public contracts." Id. at 841. The Court also commented: "[t]hat

a private entity performs a function which serves the public does not make its acts state action."

Id. Similarly here, Plaintiffs have provided nothing more to support an inference that

Punxsutawney, even if it receives federal funding, is a state actor for purposes of§ 1983.

       Even if Punxsutawney were a state actor, under the same legal principles outlined above,

the Court concludes that Plaintiffs have failed to state a Monell claim. Plaintiffs aver that

Punxsutawney failed to properly train and supervise its employees, and that it committed "a

pattern of violations" resulting in depriving other students of their rights to bodily integrity.

(F AC ,, 137-38.) They also claim that Punxsutawney's "ignoring its duties under federal law,"



                                                22
/'




     including Title IX, "demonstrate[ s] an adopted practice, custom, or policy m deliberate

     indifference to [MDB]'s safety." (Id. 1140.)

            Plaintiffs have not pointed to any other incident involving MDB or any other person,

     where a Punxsutawney employee caused or failed to prevent harm similar to the harm alleged.

     The Complaint does not contain any averments that could support an inference of a pattern

     indicative of failure to train. One instance is generally not enough to assert a pattern of

     violations. See, e.g., Cornfield by Lewis v. Consolidated High Sch. Dist. No. 230,991 F.2d 1316,

     1327 (7th Cir. 1993) (holding that, in a failure-to-train action, "two reported incidents of strip

     searching at Carl Sandburg [High School] ... fall short of a pattern of violations sufficient to put

     the school board on notice of potential harm to students"); Peters v. Cmty. Educ. Ctrs., Inc., No.

     11-850, 2014 WL 981557, at *7 (E.D. Pa. Mar. 13, 2014) ("[T]wo instances of inappropriate

     conduct do not establish a custom under Monell."); cf Stoneking v. Bradford Area Sch. Dist.,

     882 F.2d 720, 728-29 (3d Cir. 1989) (concluding that a jury could have viewed the concealment

     of five complaints of sexual assaults of students by teachers and staff as a custom of condoning

     "assaultive behavior"). Plaintiffs would have to assert a practice of "reckless indifference to

     instances of known or suspected sexual abuse," Stoneking, 882 F.2d at 724-25, which they have

     not done. In order for Plaintiffs to establish deliberate indifference, "something more culpable

     must be shown than a negligent failure to recognize a high risk of harm to plaintiffs." Black by

     Black v. Indiana Area Sch. Dist., 985 F.2d 707, 712-13 (3d Cir. 1993) (quoting Colburn v.

     Upper Darby, 946 F.2d 1017, 1025 (3d Cir. 1991) (internal quotation marks omitted)).

            The bare allegation that "Punxsutawney has committed a pattern of violations which have

     resulted in the deprivation of other students' rights," (FAC 1 139,) is conclusory. Plaintiffs did

     not include any factual allegations relating to any previous similar incidents where



                                                     23
Punxsutawney allegedly violated individuals' rights by failing to investigate a sexual assault or

by failing to provide a parent's requested accommodations. Plaintiffs have instead paraphrased

Mone/l's language. But a "formulaic recitation of the elements of a cause of action will not do."

Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Twombly, 550 U.S. at

555). Plaintiffs' conclusory allegations, without more specific factual averments, do not suffice

to demonstrate deliberate indifference. Therefore, Plaintiffs have not stated a plausible claim for

municipal liability under a failure-to-train theory.

                           2. State-related danger claim

       "[T]he Due Process Clause does not impose an affirmative duty upon the state to protect

citizens from the acts of private individuals," but the state-created danger doctrine provides an

exception to this general rule. Sanford v. Stiles, 456 F.3d 298, 303-04 (3d Cir. 2006). The Third

Circuit has held that a plaintiff asserting a claim under the state-created danger doctrine must

prove the following four elements:

       (1) the harm ultimately caused was foreseeable and fairly direct;
       (2) a state actor acted with a degree of culpability that shocks the conscience;
       (3) a relationship between the state and the plaintiff existed such that the plaintiff
       was a foreseeable victim of the defendant's acts, or a member of a discrete class
       of persons subjected to the potential harm brought about by the state's actions, as
       opposed to a member of the public in general; and
       (4) a state actor affirmatively used his or her authority in a way that created a
       danger to the citizen or that rendered the citizen more vulnerable to danger than
       had the state not acted at all.

Id. at 304-05.

       The Third Circuit has emphasized that "[t]he Supreme Court has counseled a restrained

approach in the area of substantive due process," and that the state-created danger doctrine is a

"narrow exception to the general rule that the state has no duty to protect its citizens from private

harms." Henry v. City of Erie, 728 F.3d 275, 286 (3d Cir. 2013).



                                                  24
        Plaintiffs have not brought their state-related danger claims against any Purchase Line or

Punxsutawney officials. The Third Circuit has not squarely addressed whether, in such cases, the

"policy, custom, or practice" theory under Monell is a separate and distinct analysis from state-

created danger, or whether courts must conduct a layered analysis, by first analyzing whether an

individual state actor violated a plaintiffs due process rights under the state-related danger

theory and then determining the municipality's liability for that violation under Monell. The

Third Circuit in Morrow v. Balaski considered claims against an individual defendant and a

school district defendant, but because it held that the plaintiffs failed to state a claim under the

underlying state-related danger exception, even assuming the school district was a proper

defendant for that exception. See 719 F.3d 160, 179 & n.21 (3d Cir. 2013) (en bane) ("[W]e need

not address whether ... the School District may be held liable as a municipal defendant.").

Similarly here, the Court concludes that Plaintiffs have failed to state an underlying state-related

danger claim against either Purchase Line or Punxsutawney, and the Court therefore need not

conduct a layered Monell analysis.

                                a.      Claim against Purchase Line

       The Court concludes that even if Plaintiffs were able to allege facts to support the other

elements of their state-created danger claims, they have not plausibly alleged that Purchase Line

affirmatively acted to place MDB in danger.

        "[A] state's failure to take affirmative action to protect a victim from the actions of a

third party will not, in the absence of a custodial relationship ... support a civil rights claim." Id.

at 282 (quoting Brown v. Grabowski, 922 F.2d 1097, 1101 (3d Cir. 1990)). As such, "[i]t is

misuse of state authority, rather than a failure to use it, that can violate the Due Process Clause."

Id. For a state-created danger claim to survive, Plaintiffs would have to show that Purchase Line



                                                  25
"affirmatively used [its] authority in a way that created a danger to [MDB] or that rendered

[MDB] more vulnerable to danger than had the state not acted at all." Sanford v. Stiles, 456 F.3d

at 305.

          This they have not done. The Complaint contains no well-pleaded allegations that

Purchase Line's policy, practice, or custom affirmatively created a danger to MDB or made him

more vulnerable to danger. "[T]he governing rule is that there can be no liability in the absence

of an affirmative exercise of state authority." Bright, 443 F.3d at 284. It is not enough for the

state to exercise its authority, there must also be "a direct causal relationship between the

affirmative act of the state and the plaintiffs harm," such that the action "was the 'but for cause'

of the danger faced by the plaintiff." Kaucher v. Cty. of Bucks, 455 F.3d 418, 432 (3d Cir. 2006).

Plaintiffs cloud this issue by alleging that "[i]t was not objectively reasonable for Purchase Line

to place [MDB] in a dangerous situation, i.e. riding the van with his assailant." (FAC, 101.) But

Plaintiffs have failed to plead facts to support an inference that MDB ever rode in the van after

he told his parent about the incident. Thus, Purchase Line did not place MDB in danger.

          Plaintiffs' allegation that Purchase Line affirmatively created a danger "by allowing the

sexual assailant to continue to ride the van and by choosing not to place an aide onto the van,"

(F AC , 104,) does not pass muster. Again, the fact that Purchase Line did not implement

Bridge's proposed accommodations does not impose liability for Bridge's own actions. See

Bright, 443 F.3d at 282 ("It is the misuse of state authority, rather than the failure to use it, that

can violate the Due Process Clause."). Here, even if Purchase Line had implemented one or all of

Bridge's solutions, it does not necessarily follow that Bridge would have chosen to keep MDB at

Punxsutawney.

          The Third Circuit foreclosed Plaintiffs' line of reasoning in Morrow v. Balaski, in which



                                                 26
the Court held that the defendant School District's failure to expel the plaintiff-students'

bully/harasser could not be affirmative conduct triggering a duty to protect from danger. 719

F.3d 160, 179. The plaintiffs had attempted to convert the School District's alleged inaction into

an affirmative act creating a dangerous situation for the plaintiffs. The Court posited that

"[ u]nder [such] reasoning, ... every decision by school officials to use or decline to use their

authority, disciplinary or otherwise, would constitute affirmative conduct." Id. at 178.

Accordingly, "any and all failures to act" cannot "be transformed into an affirmative exercise of

authority." Id. Notably, the Court also considered the allegation that the defendants permitted the

plaintiff-students' bully to board their bus despite knowing that it was not her correct bus.

"However, the only reasonable interpretation of that allegation is that the Defendants failed to

take any affirmative steps to ensure that [the assailant] did not board the ... children's bus." Id.

at 179. The Court concluded that "merely restating the Defendants' inaction as an affirmative

failure to act does not alter the passive nature of the alleged conduct." Id.

       Just so here. Plaintiffs have not set forth any facts alleging that an affirmative act created

a danger to MDB. The Third Circuit has repeatedly rejected state-created danger claims

involving peer harassment or violence, even when school officials allegedly knew of the

dangerous conditions ultimately resulting in injury to the plaintiffs, when those officials did not

affirmatively act to create the danger. See id.; Brown v. Sch. Dist. of Phi/a., 456 F. App'x 88, 90

n.5 (3d Cir. 2011) (holding that school's failure to expel or punish a violent student is not an

affirmative act); D.R. by L.R. v. Middle Bucks Area Vo. Tech. Sch., 972 F.2d 1364, 1370 (3d Cir.

1992) (holding that school's failure to adequately remediate known physical and sexual

misconduct by students is not an affirmative act). This Court cannot impose federal civil rights

liability for Purchase Line's failure to implement Bridge's desired accommodations in the



                                                  27
asserted circumstances.

                                      b. Claim against Punxsutawney

       As explained above, the Complaint's failure to plausibly plead facts demonstrating that

Punxsutawney is a state actor forecloses this claim. But beyond that, Plaintiffs must plausibly

allege that Punxsutawney affirmatively used its authority in a way that put MDB in danger or

that made him more vulnerable to danger than if Punxsutawney had not acted. Here, Plaintiffs

essentially claim that Punxsutawney failed to act or ignored its obligations under Title IX. As set

forth by the Third Circuit in Morrow v. Balaski, and as discussed in more detail above, a failure

to act does not affirmatively create a danger. Therefore, Plaintiffs have not plausibly alleged that

Punxsutawney affirmatively placed MDB in danger. Thus, even if they could establish the other

elements of state-created danger, they have not adequately pleaded facts to support their claim.

                                                      ***
       In sum, Plaintiffs have failed to plausibly allege § 1983 claims against Purchase Line or

Punxsutawney under either a state-created danger or a Monell theory of liability. These claims

will therefore be dismissed without prejudice.

   C. Pendent State-Law Claims

       Plaintiffs also allege Pennsylvania state law claims against Punxsutawney and Tri-

County. As explained below, the Court concludes that Plaintiffs' state law claims against

Punxsutawney, their negligent infliction of emotional distress claim against Tri-County, and

Bridge's negligence claim against Tri-County cannot proceed, but MDB's negligence claim

against Tri-County will not be dismissed.




                                                 28
                               1. Claims against Punxsutawney

        As an initial matter, if Plaintiffs wish to proceed on a theory that Punxsutawney is a state

actor, then their state-law tort claims against Punxsutawney may have to be dismissed under the

Pennsylvania Political Subdivision Tort Claims Act ("PSTCA"), which provides tort immunity

for local agencies, including schools. As noted above, this is a factual matter not resolvable on a

Motion to Dismiss, and so the Court will assume for the purposes of Plaintiffs' state tort claims

against Punxsutawney that it is not a "local agency" under the PSTCA.

        The Court concludes that Plaintiffs' tort claims against Punxsutawney are barred by the

gist of the action doctrine, and their breach of contract claim fails on its own terms.

                                       a. Breach of Contract against Punxsutawney

        Plaintiffs allege that Punxsutawney breached the enrollment contract and its alleged

provision that Punxsutawney would "work to meet the mental, physical, and spiritual needs of

every student," (F AC 1 168) and the provision that it would follow disciplinary policies, (F AC 1

170). Punxsutawney argues this claim should be dismissed it relies upon conclusory and

insufficient allegations.

        In Pennsylvania, to recover for a breach of contract, a plaintiff must show "(I) the

existence of a contract, including its essential terms; (2) a breach of duty imposed by the

contract; and (3) resultant damages." CoreStates Bank v. Cutillo, 723 A.2d 1053, I 058 (Pa.

Super. I 999). Plaintiffs and Punxsutawney agree that the 2015-2016 Student Handbook, which

Punxsutawney attached to its Motion to Dismiss, is the contract at issue. (See Punxsutawney

Christian School Student Handbook ("Student Handbook"), ECF No. 18-2.) 10

        The Student Handbook provides, in its 'Student Acceptance and Admission Policy" that:

10
  When a plaintiff bases her cause of action on a written agreement, the defendant may attach the agreement and it
may be referred to for purposes of deciding a motion to dismiss or demurrer. Line Lexington Lumber & Millwork
Co. v. Pa. Publishing Corp., 301 A.2d 684 (Pa. 1984).

                                                       29
       It is our belief that it is a school's responsibility to properly educate a child in all
       areas of development. Our goal is to work with the parents to meet the mental,
       physical, and spiritual needs of every student. Unfortunately, at this time, PCS is
       unable to meet the needs of most students eligible for special education services.

(Student Handbook, at 9.) The Handbook goes on to describe the kinds of special education

support that Punxsutawney is not equipped to provide, and advises that "[i]f we cannot

effectively meet the needs of these students at this time, we are unable to accept their

admittance." (Id.) Read in context, this Handbook provision addresses Punxsutawney' s inability

to provide appropriate education for students who qualify for special education services. It does

not impose a contractual duty on Punxsutawney to provide certain (or any) responses to a claim

of sexual assault that occurred off school grounds and while the victim and assailant were being

transported by a third party under another third party's state-law obligations. Nor has Plaintiff

pleaded with specificity what duty this provision imposed or how it was breached.

       As to the disciplinary policies, the Student Handbook grants Punxsutawney discretion in

determining what action, if any, is appropriate following an alleged violation. Even for the most

severe offenses, which include bullying, fighting, cheating, possession of a weapon, and

possession or use of alcohol, drugs, or tobacco, the Student Handbook provides that "[a]ny

student engaging in severe offenses will be referred to the administrator, who will then take the

action that he or she sees fit within the procedures and policies of [Punxsutawney]." (Student

Handbook, at 34.) Plaintiffs' averment that Punxsutawney breached this provision by failing to

discipline KR is insufficient to make out a breach of contract, because the Student Handbook did

not impose a duty on Punxsutawney to enforce any specific sort of discipline on KR.

       Finally, Plaintiffs have failed to plead facts that would show that they suffered

recoverable damages. Under Pennsylvania law, mental suffering is not a proper element of

breach-of-contract damages. See Carpel v. Sagel Studios, Inc., 326 F. Supp. 1331, 1334 (E.D. Pa.


                                                 30
1971 ). Pennsylvania has adopted section 341 of the Restatement of Contracts, which provides

that such damages are only recoverable where the "breach is wanton or reckless and caused

bodily harm and where the contract is to render a performance of such a character that the

defendant had reason to know when the contract was made that the breach would cause mental

suffering for reasons other than mere pecuniary loss." Emerman v. Baldwin, 142 A.2d 440, 447

(Pa. 1958).

        Plaintiffs have not averred facts which would show a wanton or reckless breach of

contract, or where the contract required Punxsutawney to perform in a way that it would have

reason to know that such a breach would cause mental suffering. Plaintiffs have not pleaded

wanton or reckless conduct on Punxsutawney's part. That administrators declined to discipline

KR for an event that occurred while KR was not under their authority is not wanton or reckless.

The Student Handbook did not obligate them to provide any specific discipline, and a reasonable

jury could not conclude from the facts alleged that Punxsutawney wantonly or recklessly

exercised its discretion.

                                  b. Negligence against Punxsutawney

        The "gist of the action" doctrine prevents plaintiffs from recasting ordinary breach of

contract claims as tort claims. See Hart v. Arnold, 884 A.2d 316, 339 (Pa. Super. 2005). "[T]he

important difference between contract and tort actions is that the latter lie from the breach of

duties imposed as a matter of social policy while the former lie for the breach of duties imposed

by mutual consensus." Redevelopment Auth. v. Int'! Ins. Co., 685 A.2d 581, 590 (Pa. Super.

I 996). The gist of the action is contractual if "the parties' obligations are defined by the terms of

the contracts, and not by the larger social policies embodied in the law of torts." Bohler-

Uddeholm Am., Inc. v. Ellwood Grp., Inc., 247 F.3d 79, 104 (3d Cir. 2001) (quoting Bash v. Bell



                                                 31
Telephone Co., 601 A.2d 825, 830 (1992)). The nature of the allegedly breached duty is the

decisive factor-if the duty would not exist without the contract, then the claim sounds in

contract alone. Bruno v. Erie Ins. Co., 106 A.3d 48, 68 (Pa. 2014 ).

       The relationship between the state and a student may give rise to a special duty of care.

See Nicini v. Morra, 212 F.3d 798, 806-09 (3d Cir. 2000); D.R. by L.R. v. Middle Bucks Area

Vocational Tech. Sch., 972 F.2d 1364, 1371-72 (3d Cir. 1992). But under Pennsylvania law, the

relationship between a student and a private school is a contractual one. See David v. Neumann

Univ., 177 F. Supp. 3d 920, 925 (E.D. Pa. 2016) (citing Swartley v. Hoffner, 734 A.2d 915, 919

(Pa. Super. 1999)); see also Kimberg v. Univ. of Scranton, 411 Fed. App'x 473, 479 (3d Cir.

2010) (quoting Swartley, 734 A.2d at 919).

       Plaintiffs have not cited to any cases suggesting that a private school owes its students

any special duty above and beyond the contract. However, the Court has identified caselaw

recognizing that a private school may owe other legal duties, defined by tort law, to their

students. See, e.g., Dobson v. Milton Hershey Sch., 356 F. Supp. 3d 428, 437 (M.D. Pa. 2018);

Feleccia v. Lackawanna Coll., 156 A.2d 1200, 1216 (Pa. Super. 2017). In these cases, the

plaintiffs alleged circumstances from which a special duty arose between the school and the

plaintiffs. For instance, in Feleccia, the Pennsylvania Superior Court concluded that Lackawanna

College owed a duty to student athletes engaging in school-sponsored and -supervised

intercollegiate athletic activity that required it to have qualified medical personnel present and to

provide adequate treatment in case of an emergency. 156 A.2d at 1215. And in Dobson, the

Middle District of Pennsylvania concluded that the plaintiffs claims were not barred by the gist

of the action doctrine when he alleged that the Milton Hershey School, at which he was a private

resident student housed in a group home and supervised by school "houseparents," "exercised



                                                 32
year-round custody, care, and control over him and functioned as primary caregiver-providing

education, housing, food, clothing, and medical, dental, and psychological care." 356 F. Supp. 3d

at 432,437.

       By contrast, Plaintiffs have not sufficiently alleged any social obligation or duty existing

outside the contract with Punxsutawney that the school allegedly violated. They allege that

Punxsutawney owed MDB a duty to "care for his emotional well-being," and "ensure his safety,"

(F AC ,, 155-56,) but their alleged injuries arise from Punxsutawney' s alleged failure to

discipline KR. This averment sounds in contract, not tort, because it alleges that Punxsutawney

did not follow its own disciplinary policies, as discussed above. It does not extend from any

larger social duty than the contract between Bridge and Punxsutawney. To the extent that

Plaintiffs also plead that Punxsutawney negligently failed to place an aid on the van, they have

not adequately alleged that supervising students on the van was Punxsutawney's (and not

Purchase Line's) responsibility under state law requiring Purchase Line to provide transportation

to private school students.

                                 c. Negligent Infliction      of   Emotional    Distress   against
                                    Punxsutawney

       Plaintiffs also allege negligent infliction of emotional distress ("NIED") against

Punxsutawney. As to Bridge, Plaintiffs have not alleged that Punxsutawney owed any duty to

Bridge, or that Bridge suffered emotional distress as a result of being a close relative or in the

zone of danger to MDB's injury, (see FAC ,, 144-51,) so the NIED claims brought by Bridge

will be dismissed.

       As to MDB, Plaintiffs claim that Punxsutawney caused MDB physical and psychological

trauma and distress "[b ]y allowing [him] to be placed in continued way of harm and a hostile




                                               33
environment by requiring him to leave his educational program, in order to be safe." (F AC       ,r
150.) As discussed above, the gist of the action doctrine also bars this tort claim.

       Even if the gist of the action doctrine did not preclude the NIED claim, Defendants argue

that this claim must be dismissed because Plaintiffs have not plausibly alleged facts that would

accord with one of the four factual scenarios that Pennsylvania has recognized may state a NIED

claim. Pennsylvania addresses NIED claims in terms of foreseeability. Turner v. Med. Ctr., 686

A.2d 830, 832 (Pa. Super. 1996). The determination of liability depends on "whether the

emotional injuries sustained by the plaintiff were reasonably foreseeable to the defendant." Sinn

v. Burd, 404 A.2d 672, 684 (Pa. 1979). Pennsylvania has recognized only four factual scenarios

that can sustain an NIED claim: ( 1) the defendant had a contractual or fiduciary duty towards the

plaintiff; (2) the plaintiff was subjected to a physical impact; (3) the plaintiff was in a zone of

danger, thereby reasonably experiencing a fear of impending physical injury; or (4) the plaintiff

observed a tortious injury to a close relative. Toney v. Chester Cty. Hosp, 961 A.2d 192, 195 (Pa.

Super. 2008), ajf'd, 36 A.3d 83 (Pa. 2011 ).

       Plaintiff argues, citing the Pennsylvania Supreme Court's decision in Toney, that an

NIED claim can be supported in cases when "the defendant assumes a duty by contract, or

otherwise when the duty encompasses the plaintiffs emotional well-being." Toney, 36 A.2d at

92. However, Plaintiffs omit that the Supreme Court was evenly divided, that the Opinion was in

support of affirmance, and not the Opinion of the Court, and that the Opinion was quoting a

treatise (Dobbs on Torts) rather than stating a holding of Pennsylvania law. Because the

Pennsylvania Supreme Court in Toney was evenly divided, Justice Baer's Opinion in support of

affirmance lacks precedential value. See, e.g., Shirey v. Giroux, No. 11-1693, 2014 WL

5825309, at *3 n. 7 (M.D. Pa. Nov. 10, 2014) ("[A]n opinion of an evenly divided Pennsylvania



                                                 34
Supreme Court has no precedential value."); Weiley v. Albert Einstein Med. Ctr., 51 A.3d 202,

217 n. 16 (Pa. Super. 2012) ("Since the [Supreme] Court was divided evenly, this opinion does

not have precedential value, although it has persuasive value."). The Court will consider the

Opinion in Toney persuasive, but not binding, as to how the Pennsylvania Supreme Court would

even recognize an NIED claim based on the breach of a contractual or fiduciary duty.

        In Toney, the defendants were obstetricians who informed the plaintiff that her ultrasound

results were normal. Toney, 36 A.2d at 85. The plaintiff went on to deliver a child who had

"several profound physical deformities." Id. She alleged that this delivery caused her emotional

distress, and sued the doctors under an NIED theory because they had allegedly failed to

properly read the ultrasound. Id. The Supreme Court was evenly divided on the issue of whether

a cause of action for NIED was even available for a case involving a negligent breach of a

contractual or fiduciary duty, absent a physical impact or injury. Id. at 84. Those Justices who

favored the availability of such claims wrote that they "find it prudent to limit the reach of this

NIED claim to preexisting relationships involving duties that obviously and objectively hold the

potential of deep emotional harm in the event of breach" and that these "special relationships

must encompass an implied duty to care for the plaintiffs emotional well-being." Toney, 36 A.3d

at 95 (Baer, J.). They further noted that not even all doctor-patient relationships would qualify,

but because the relationship in Toney existed between prenatal obstetricians and an expectant

mother, the doctors had a duty to care for their patient's emotional well-being when diagnosing

fetal abnormalities. Id.

        Here, it appears Plaintiffs are attempting to pursue this claim under the first scenario-

that Punxsutawney had an alleged contractual or fiduciary relationship with MDB and Bridge.

Since Toney, Pennsylvania courts have only found certain doctor/patient relationships (such as



                                                35
the one at issue in Toney), and one between an adoption agency and adoptive parents to support

such a claim, declining to extend liability any further. See Walsh v. Univ. of Pitt., No. 13-00189,

2015 WL 128104, at *15 (W.D. Pa. Jan. 8, 2015); Hershman v. Muhlenberg Coll., 17 F. Supp.

3d 454, 460 n.8 (E.D. Pa. 2014) (collecting cases and explaining that Pennsylvania courts have

not found a special relationship in cases involving, inter alia, employer-employee, lender-

borrower, casino-patron, airline-passenger, or contractor-building-owner relationships).           Here,

Plaintiffs argue that because Punxsutawney assumed the responsibility and care for MDB during

the school day, it is a special relationship where Punxsutawney understood it was in charge of

MDB's emotional well-being.

        Based on the caselaw, the Court concludes that, absent special circumstances not present

here, the Pennsylvania courts would not extend liability for the NIED tort to a case involving a

relationship between a school and its student. Justice Baer's Opinion outlined the discussion of

other state high courts to have considered whether to extend availability of NIED to special

relationships, all of which dealt with "intensely emotional noncommercial subjects such as

preparing a corpse for burial," id. at 92 (quoting Freeman v. Harris Cty., 183 S.W.3d 885, 890

(Tex. Ct. App. 2006). The Opinion also drew on Professor Dan B. Dobbs's The Law of Torts, in

which Professor Dobbs suggested that a special relationship could involve psychologists,

mortuaries, and other relationships where the defendant knows its assumed duty includes a duty

to care for the emotional well-being of the plaintiff. Id. at 92 (citing The Law of Torts,§ 312

(2000)).

        In The Law of Torts, Professor Dobbs explained that caring for the emotional well-being

of the plaintiff is a "duty to take care for the feelings of," e.g., the mother of a stillborn child. Id.

§ 29.15. Plaintiffs have not established that, as a matter of law, a similar duty exists between a



                                                   36
private school and a student. They have identified no cases in which a court held that a school

was responsible for the care of the feelings of a child. Nor does the Court see a logical

connection between the duty Plaintiffs claim Punxsutawney owed MDB and that owed by a

hospital to, e.g., not mix up two babies at birth. See id. The relationship between Punxsutawney

and MOB was simply not of the intensely emotionally charged sort where courts have

recognized a "special relationship" giving rise to a duty not to negligently inflict emotional

distress.

        Even if there were a duty arising from a special relationship, however, Plaintiffs' claim

would still fail because they have failed to allege facts presenting a reasonable inference that

MDB experienced compensable emotional harm. Compensable emotional harm is not the type of

harm that "a reasonable person is expected to bear." Toney, 36 A.3d at 95. Rather, such

emotional distress must be the "visceral and devastating assault on the self ... resembl[ing]

physical agony in its brutality." Id. (citing Gregory C. Keating, Is Negligent Infliction of

Emotional Distress a Freestanding Tort? 44 Wake Forest L. Rev. 1131, 1174 (2009)).

        The psychological distress Plaintiffs allege here is not the type of visceral or agonizing

pam which Toney suggested would be compensable. The Court does not doubt that

"withdraw[ing] from school, leaving his friends, and enter[ing] a new school" was distressing for

MOB. (See Pl.'s Reply to Punxsutawney, ECF No. 30, at 13.) However, this is the kind of harm

that reasonable people are expected to bear. Cf Madison v. Bethanna, Inc., No. 12-01330, 2012

WL 1867459 (E.D. Pa. May 23, 2012) (permitting adoptee parents' lawsuit against adoption

agency for NIED to proceed, when the parents' adopted son raped their two-year-old daughter

and the agency had affirmatively misrepresented the adopted son's history of sexual abuse when

the parents repeatedly asked about it out of concern for their young daughter).



                                                37
                          2. Claims against Tri-County

       Plaintiffs also bring tort claims against Tri-County. The Court concludes that Tri-County

has failed to demonstrate that MDB's negligence claim should be dismissed, but that Plaintiffs'

NIED claim and Bridge's negligence claim cannot proceed.

                                  a. Negligence claim against Tri-County

       Plaintiffs allege that by allowing KR to continue to ride the van after having knowledge

of the sexual assault, Tri-County appreciated the risk of safety to MDB and acted in conscious

disregard of it. Tri-County argues that Plaintiffs have not alleged facts to support a reasonable

inference that Tri-County breached a duty of care or that that breach caused the alleged injuries,

i.e., MDB having to choose between attending Punxsutawney and another private school.

       As an initial matter, Plaintiffs do not allege with specificity that Tri-County owed Bridge

a duty of care. As such, Bridge's negligence claim will be dismissed.

       However, MDB's claim stands on a different footing. Plaintiffs allege that Tri-County

told Bridge that "it does what Purchase Line tells it to do and had no ability to take any

independent action." (FAC, 35.) It is not clear from the Complaint whether this refers to Tri-

County's authority to remove KR from the van, or its authority to take some other action.

Plaintiffs' allegations regarding Tri-County's supervision before the assault are insufficient to

support their claim that MDB was injured by choosing between Punxsutawney and another

private school after the assault. Nevertheless, as pleaded, Plaintiffs have averred that Tri-County

did nothing to ensure that after the assault, MDB could safely access his transportation to and

from school. Tri-County has not met its burden to show that this averment is insufficient to

survive dismissal, having only argued in conclusory fashion that the pleaded facts do not make

out a breach of duty or causation. As such, this claim may proceed to discovery.



                                                38
                                   b. Negligent infliction of emotional distress claim against Tri-
                                      County

       Under the same legal principles outlined above with respect to Plaintiffs' NIED claim

against Punxsutawney, their NIED claim against Tri-County also cannot survive. As discussed,

Pennsylvania courts have only recognized NIED claims based on special relationships to proceed

in limited circumstances, in which the relationship encompassed an implied duty to the plaintiff

to care for the plaintiffs emotional well-being. See Hershman, 17 F. Supp. 3d at 460 & n.8.

       Here, Plaintiffs have not alleged facts to support an inference that Tri-County owed MDB

a duty to care for his emotional well-being. The facts do not fall within the limited circumstances

contemplated by the affirming Justices in Toney or subsequent Pennsylvania courts, and do not

support an extension of liability in this case. Nor, as noted above, have Plaintiffs alleged that Tri-

County owed Bridge a duty based on a special relationship.

IV.    CONCLUSION

       Defendants' respective Motions to Dismiss will be granted in part and denied in part.

Plaintiffs' claims at Counts II-VIII and X will be dismissed. Bridge's claim against Tri-County

at Count IX will also be dismissed. The claims that remain are Plaintiffs' claim against Purchase

Line in Count I, and MDB's claim against Tri-County at Count IX.

       An appropriate Order will follow.




                                               Mark R. Hornak
                                               Chief United States District Judge


Dated: May 3, 2019




                                                 39
